IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-09-00243-CR

RICARDO SANCHEZ ENRIQUEZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2008-1925-C1


                          MEMORANDUM OPINION


      A jury convicted Ricardo Sanchez Enriquez of two counts of indecency with a

child and sentenced him to thirteen years in prison. In two issues, Enriquez challenges:

(1) the absence of an instruction on community supervision in the punishment charge;

and (2) the limitation of his cross-examination of a witness. We affirm.

                               PUNISHMENT CHARGE

      In issue one, Enriquez contends that the trial court erred by failing to instruct the

jury, in the punishment charge, as to the community supervision conditions applicable
to cases involving sexual abuse of a child and child abuse. See TEX. CODE CRIM. PROC.

ANN. art. 42.12 § 13B (Vernon Supp. 2009); see also TEX. CODE CRIM. PROC. ANN. art. 42.12

§ 14 (Vernon Supp. 2009).

          A trial court is not required to include a list of the statutory terms and conditions

of community supervision in the jury charge on punishment. See Yarbrough v. State, 779
S.W.2d 844, 845 (Tex. Crim. App. 1989); see also Loun v. State, 273 S.W.3d 406, 419 (Tex.

App.—Texarkana 2008, no pet.); Croft v. State, 148 S.W.3d 533, 540 (Tex. App.—Houston

[14th Dist.] 2004, no pet.); Wade v. State, 951 S.W.2d 886, 893 (Tex. App.—Waco 1997, pet.

ref’d).     “[F]ailure to enumerate all of the terms and conditions [of community

supervision] is not considered harmful to the accused or restrictive of the court’s

authority.” Wade, 951 S.W.2d at 893. Accordingly, we overrule issue one.

                                   CROSS-EXAMINATION

          In issue two, Enriquez challenges the trial court’s limitation of his cross-

examination of State’s witness, T.C.

          The complainant, J.E., told T.C. that she had been inappropriately touched by

Enriquez. In a written statement, T.C. indicated that she had been sexually assaulted

and knew what J.E. was experiencing. Defense counsel sought permission to ask T.C.

about whether she could relate to J.E. because of her own prior experience. The defense

argued that the question was relevant to whether anyone was prosecuted for assaulting

T.C. and whether she and J.E. discussed what could happen if J.E. told someone about

Enriquez. The trial court sustained the State’s objection to these questions.



Enriquez v. State                                                                        Page 2
        On appeal, Enriquez challenges the limitation of his cross-examination on

grounds that: (1) Rule of Evidence 613(b) allows a witness to be impeached with

evidence of bias or interest; and (2) his rights to confront and cross-examine T.C. were

violated.      The State contends that error is not preserved because these specific

complaints do not comport with those presented to the trial court. We agree.

        At no time did the defense inform the trial court that the questions were proper

under Rule 613(b) or that a refusal to allow the questioning would violate Enriquez’s

confrontation rights. Because these complaints were not raised at trial, issue two is not

preserved for appellate review. See Wright v. State, 28 S.W.3d 526, 536 (Tex. Crim. App.

2000) (confrontation clause); see also Loredo v. State, 32 S.W.3d 348, 351 (Tex. App.—

Waco 2000, pet. ref’d) (Rule 613(b)); Melchor v. State, No. 01-05-00630-CR, 2006 Tex. App.

LEXIS 2958, at *12-13 (Tex. App.—Houston [1st Dist.] Apr. 13, 2006, pet. ref’d) (not

designated for publication) (same).

        The trial court’s judgment is affirmed.



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray concurring with note)*
Affirmed
Opinion delivered and filed August 11, 2010
Do not publish
[CR25]




Enriquez v. State                                                                   Page 3
*      (Chief Justice Gray concurs in the Court’s judgment but not the memorandum
opinion of the Court, in particular the method of disposition of the second issue
discussed in the memorandum opinion. A separate opinion will not issue.)




Enriquez v. State                                                           Page 4